UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04986 Franklin Investors Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Franklin Adjustable U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Balanced Fund AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 24, 2013 Record Date:NOV 30, 2012 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Davis, III Management For For 1b Elect Director W. Douglas Ford Management For For 1c Elect Director Evert Henkes Management For For 1d Elect Director Margaret G. McGlynn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Shareholder Against For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against ANALOG DEVICES, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 11, 2013 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Jerald G. Fishman Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director John C. Hodgson Management For For 1e Elect Director Yves-Andre Istel Management For For 1f Elect Director Neil Novich Management For For 1g Elect Director F. Grant Saviers Management For For 1h Elect Director Paul J. Severino Management For For 1i Elect Director Kenton J. Sicchitano Management For For 1j Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For AT&T INC. Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Gilbert F. Amelio Management For For 1.3 Elect Director Reuben V. Anderson Management For For 1.4 Elect Director James H. Blanchard Management For For 1.5 Elect Director Jaime Chico Pardo Management For For 1.6 Elect Director Scott T. Ford Management For For 1.7 Elect Director James P. Kelly Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Michael B. McCallister Management For For 1.10 Elect Director John B. McCoy Management For For 1.11 Elect Director Joyce M. Roche Management For For 1.12 Elect Director Matthew K. Rose Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Stock Purchase and Deferral Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For BARRICK GOLD CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director Jamie C. Sokalsky Management For For 1.13 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against BHP BILLITON LIMITED Meeting Date:NOV 29, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept the Financial Statements and Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc Management For For 2 Elect Pat Davies as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 3 Elect Malcolm Broomhead as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 4 Elect John Buchanan as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 5 Elect Carlos Cordeiro as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 6 Elect David Crawford as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 7 Elect Carolyn Hewson as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 8 Elect Marius Kloppers as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 9 Elect Lindsay Maxsted as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 10 Elect Wayne Murdy as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 11 Elect Keith Rumble as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 12 Elect John Schubert as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 13 Elect Shriti Vadera as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 14 Elect Jac Nasser as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 15 Appoint KPMG Audit Plc as Auditor of BHP Billiton Plc Management For For 16 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 17 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 18 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc Management For For 19 Approve the Remuneration Report Management For For 20 Approve the Grant of Long Term Incentive Performance Shares to Marius Kloppers, Executive Director of the Company Management For For BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BRISTOL-MYERS SQUIBB COMPANY Meeting Date:MAY 07, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Lamberto Andreotti Management For For 1B Elect Director Lewis B. Campbell Management For For 1C Elect Director James M. Cornelius Management For For 1D Elect Director Laurie H. Glimcher Management For For 1E Elect Director Michael Grobstein Management For For 1F Elect Director Alan J. Lacy Management For For 1G Elect Director Vicki L. Sato Management For For 1H Elect Director Elliott Sigal Management For For 1I Elect Director Gerald L. Storch Management For For 1J Elect Director Togo D. West, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CATERPILLAR INC. Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:CAT Security ID:149123101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Calhoun Management For For 1.2 Elect Director Daniel M. Dickinson Management For For 1.3 Elect Director Juan Gallardo Management For For 1.4 Elect Director David R. Goode Management For For 1.5 Elect Director Jesse J. Greene, Jr. Management For For 1.6 Elect Director Jon M. Huntsman, Jr. Management For For 1.7 Elect Director Peter A. Magowan Management For For 1.8 Elect Director Dennis A. Muilenburg Management For For 1.9 Elect Director Douglas R. Oberhelman Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Charles D. Powell Management For For 1.12 Elect Director Edward B. Rust, Jr. Management For For 1.13 Elect Director Susan C. Schwab Management For For 1.14 Elect Director Joshua I. Smith Management For For 1.15 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 8 Review and Assess Human Rights Policies Shareholder Against Against 9 Prohibit Sales to the Government of Sudan Shareholder Against Against CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against COMCAST CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For Withhold 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Joseph J. Collins Management For For 1.4 Elect Director J. Michael Cook Management For For 1.5 Elect Director Gerald L. Hassell Management For For 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Eduardo G. Mestre Management For For 1.8 Elect Director Brian L. Roberts Management For For 1.9 Elect Director Ralph J. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 1.11 Elect Director Judith Rodin Management For Withhold 2 Ratify Auditors Management For For 3 Pro-rata Vesting of Equity Awards Shareholder Against For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For CONAGRA FOODS, INC. Meeting Date:SEP 21, 2012 Record Date:JUL 27, 2012 Meeting Type:ANNUAL Ticker:CAG Security ID:205887102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mogens C. Bay Management For For 1.2 Elect Director Stephen G. Butler Management For For 1.3 Elect Director Steven F. Goldstone Management For For 1.4 Elect Director Joie A. Gregor Management For For 1.5 Elect Director Rajive Johri Management For For 1.6 Elect Director W.G. Jurgensen Management For For 1.7 Elect Director Richard H. Lenny Management For For 1.8 Elect Director Ruth Ann Marshall Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Andrew J. Schindler Management For For 1.11 Elect Director Kenneth E. Stinson Management For For 2 Ratification Of The Appointment Of Independent Auditor Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CONOCOPHILLIPS Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard L. Armitage Management For For 1b Elect Director Richard H. Auchinleck Management For For 1c Elect Director James E. Copeland, Jr. Management For For 1d Elect Director Jody L. Freeman Management For For 1e Elect Director Gay Huey Evans Management For For 1f Elect Director Ryan M. Lance Management For For 1g Elect Director Mohd H. Marican Management For For 1h Elect Director Robert A. Niblock Management For For 1i Elect Director Harald J. Norvik Management For For 1j Elect Director William E. Wade, Jr. Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against For DIAGEO PLC Meeting Date:OCT 17, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:DGEL Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies of Abersoch as Director Management For For 7 Re-elect Betsy Holden as Director Management For For 8 Re-elect Dr Franz Humer as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Philip Scott as Director Management For For 11 Re-elect Todd Stitzer as Director Management For For 12 Re-elect Paul Walsh as Director Management For For 13 Elect Ho KwonPing as Director Management For For 14 Elect Ivan Menezes as Director Management For For 15 Reappoint KPMG Audit plc as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DIAMOND OFFSHORE DRILLING, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:DO Security ID:25271C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James S. Tisch Management For For 1.2 Elect Director Lawrence R. Dickerson Management For For 1.3 Elect Director John R. Bolton Management For For 1.4 Elect Director Charles L. Fabrikant Management For For 1.5 Elect Director Paul G. Gaffney, II Management For For 1.6 Elect Director Edward Grebow Management For For 1.7 Elect Director Herbert C. Hofmann Management For For 1.8 Elect Director Clifford M. Sobel Management For For 1.9 Elect Director Andrew H. Tisch Management For For 1.10 Elect Director Raymond S. Troubh Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOMINION RESOURCES, INC. Meeting Date:MAY 03, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Peter W. Brown Management For For 1.3 Elect Director Helen E. Dragas Management For For 1.4 Elect Director James O. Ellis, Jr. Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director John W. Harris Management For For 1.7 Elect Director Robert S. Jepson, Jr. Management For For 1.8 Elect Director Mark J. Kington Management For For 1.9 Elect Director Pamela J. Royal Management For For 1.10 Elect Director Robert H. Spilman, Jr. Management For For 1.11 Elect Director Michael E. Szymanczyk Management For For 1.12 Elect Director David A. Wollard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Report on Coal Use from Mountaintop Removal Mining Shareholder Against Against 6 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against 7 Minimize Pool Storage of Spent Nuclear Fuel Shareholder Against Against 8 Report on Financial Risks of Climate Change Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Harris E. DeLoach, Jr. Management For For 1.5 Elect Director Daniel R. DiMicco Management For Withhold 1.6 Elect Director John H. Forsgren Management For Withhold 1.7 Elect Director Ann Maynard Gray Management For Withhold 1.8 Elect Director James H. Hance, Jr. Management For Withhold 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director E. Marie McKee Management For For 1.12 Elect Director E. James Reinsch Management For For 1.13 Elect Director James T. Rhodes Management For For 1.14 Elect Director James E. Rogers Management For For 1.15 Elect Director Carlos A. Saladrigas Management For For 1.16 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Richard H. Brown Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Bertrand P. Collomb Management For For 1e Elect Director Curtis J. Crawford Management For For 1f Elect Director Alexander M. Cutler Management For For 1g Elect Director Eleuthere I. Du Pont Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director Lois D. Juliber Management For For 1j Elect Director Ellen J. Kullman Management For For 1k Elect Director Lee M. Thomas Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Genetically Engineered Seed Shareholder Against Against 7 Report on Pay Disparity Shareholder Against Against EMERSON ELECTRIC CO. Meeting Date:FEB 05, 2013 Record Date:NOV 27, 2012 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. A. H. Boersig Management For For 1.2 Elect Director J. B. Bolten Management For For 1.3 Elect Director M. S. Levatich Management For For 1.4 Elect Director R. L. Stephenson Management For Withhold 1.5 Elect Director A.A. Busch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Management For For 5 Report on Sustainability Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FIRSTENERGY CORP. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Anthony J. Alexander Management For For 1.3 Elect Director Michael J. Anderson Management For For 1.4 Elect Director Carol A. Cartwright Management For For 1.5 Elect Director William T. Cottle Management For For 1.6 Elect Director Robert B. Heisler, Jr. Management For Withhold 1.7 Elect Director Julia L. Johnson Management For For 1.8 Elect Director Ted J. Kleisner Management For Withhold 1.9 Elect Director Donald T. Misheff Management For For 1.10 Elect Director Ernest J. Novak, Jr. Management For For 1.11 Elect Director Christopher D. Pappas Management For Withhold 1.12 Elect Director Catherine A. Rein Management For Withhold 1.13 Elect Director George M. Smart Management For For 1.14 Elect Director Wes M. Taylor Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Management For For 5 Cease CEO Compensation Benchmarking Policy Shareholder Against Against 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Require a Majority Vote for the Election of Directors Shareholder Against Against 9 Provide Right to Act by Written Consent Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Ralph S. Larsen Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director James J. Mulva Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Cessation of All Stock Options and Bonuses Shareholder Against Against 21 Establish Term Limits for Directors Shareholder Against Against 22 Require Independent Board Chairman Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Stock Retention/Holding Period Shareholder Against Against 25 Require More Director Nominations Than Open Seats Shareholder Against Against HONEYWELL INTERNATIONAL INC. Meeting Date:APR 22, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Gordon M. Bethune Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For Against 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against For INTEL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director James D. Plummer Management For For 1g Elect Director David S. Pottruck Management For For 1h Elect Director Frank D. Yeary Management For For 1i Elect Director David B. Yoffie Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Sue Coleman Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Ian E.L. Davis Management For For 1.4 Elect Director Alex Gorsky Management For For 1.5 Elect Director Michael M.E. Johns Management For For 1.6 Elect Director Susan L. Lindquist Management For For 1.7 Elect Director Anne M. Mulcahy Management For Against 1.8 Elect Director Leo F. Mullin Management For For 1.9 Elect Director William D. Perez Management For For 1.10 Elect Director Charles Prince Management For Against 1.11 Elect Director A. Eugene Washington Management For For 1.12 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KELLOGG COMPANY Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:K Security ID:487836108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Gund Management For For 1.2 Elect Director Mary Laschinger Management For For 1.3 Elect Director Ann McLaughlin Korologos Management For For 1.4 Elect Director Cynthia Milligan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder Against For LYONDELLBASELL INDUSTRIES NV Meeting Date:MAY 22, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:LYB Security ID:N53745100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jacques Aigrain Management For For 1.2 Elect Director Scott M. Kleinman Management For For 1.3 Elect Director Bruce A. Smith Management For For 2 Adopt Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Dividends of USD 4.20 Per Share Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Cancellation of up to 10 Percent of Issued Share Capital in Treasury Account Management For For 12 Amend Articles of Association Management For For MCDONALD'S CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter E. Massey Management For For 1b Elect Director John W. Rogers, Jr. Management For For 1c Elect Director Roger W. Stone Management For For 1d Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Pay Disparity Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Human Rights Risk Assessment Process Shareholder Against Against 7 Report on Nutrition Initiatives and Childhood Obesity Concerns Shareholder Against Against MERCK & CO., INC. Meeting Date:MAY 28, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Kenneth C. Frazier Management For For 1d Elect Director Thomas H. Glocer Management For For 1e Elect Director William B. Harrison Jr. Management For For 1f Elect Director C. Robert Kidder Management For For 1g Elect Director Rochelle B. Lazarus Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Craig B. Thompson Management For For 1k Elect Director Wendell P. Weeks Management For For 1l Elect Director Peter C. Wendell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 6 Report on Charitable and Political Contributions Shareholder Against Against 7 Report on Lobbying Activities Shareholder Against Against MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against Against NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Bell, Jr Management For For 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Robert A. Bradway Management For For 1.4 Elect Director Wesley G. Bush Management For For 1.5 Elect Director Daniel A. Carp Management For For 1.6 Elect Director Karen N. Horn Management For Against 1.7 Elect Director Burton M. Joyce Management For For 1.8 Elect Director Steven F. Leer Management For For 1.9 Elect Director Michael D. Lockhart Management For For 1.10 Elect Director Charles W. Moorman Management For For 1.11 Elect Director Martin H. Nesbitt Management For For 1.12 Elect Director John R. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For NORTHROP GRUMMAN CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:NOC Security ID:666807102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wesley G. Bush Management For For 1.2 Elect Director Victor H. Fazio Management For For 1.3 Elect Director Donald E. Felsinger Management For For 1.4 Elect Director Stephen E. Frank Management For Against 1.5 Elect Director Bruce S. Gordon Management For For 1.6 Elect Director Madeleine A. Kleiner Management For For 1.7 Elect Director Karl J. Krapek Management For For 1.8 Elect Director Richard B. Myers Management For For 1.9 Elect Director Aulana L. Peters Management For Against 1.10 Elect Director Gary Roughead Management For For 1.11 Elect Director Thomas M. Schoewe Management For For 1.12 Elect Director Kevin W. Sharer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For PAYCHEX, INC. Meeting Date:OCT 23, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:PAYX Security ID:704326107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director B. Thomas Golisano Management For For 1b Elect Director Joseph G. Doody Management For For 1c Elect Director David J. S. Flaschen Management For For 1d Elect Director Phillip Horsley Management For For 1e Elect Director Grant M. Inman Management For For 1f Elect Director Pamela A. Joseph Management For For 1g Elect Director Martin Mucci Management For For 1h Elect Director Joseph M. Tucci Management For For 1i Elect Director Joseph M. Velli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEABODY ENERGY CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director Henry E. Lentz Management For For 1.6 Elect Director Robert A. Malone Management For For 1.7 Elect Director William C. Rusnack Management For For 1.8 Elect Director John F. Turner Management For For 1.9 Elect Director Sandra A. Van Trease Management For For 1.10 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PPL CORPORATION Meeting Date:MAY 15, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:PPL Security ID:69351T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick M. Bernthal Management For For 1.2 Elect Director John W. Conway Management For For 1.3 Elect Director Philip G. Cox Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Louise K. Goeser Management For For 1.6 Elect Director Stuart E. Graham Management For For 1.7 Elect Director Stuart Heydt Management For For 1.8 Elect Director Raja Rajamannar Management For For 1.9 Elect Director Craig A. Rogerson Management For For 1.10 Elect Director William H. Spence Management For For 1.11 Elect Director Natica von Althann Management For For 1.12 Elect Director Keith H. Williamson Management For For 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Political Contributions Shareholder Against Against RAYTHEON COMPANY Meeting Date:MAY 30, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:RTN Security ID:755111507 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James E. Cartwright Management For For 1b Elect Director Vernon E. Clark Management For For 1c Elect Director Stephen J. Hadley Management For For 1d Elect Director Michael C. Ruettgers Management For For 1e Elect Director Ronald L. Skates Management For For 1f Elect Director William R. Spivey Management For For 1g Elect Director Linda G. Stuntz Management For For 1h Elect Director William H. Swanson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Submit SERP to Shareholder Vote Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against For REPUBLIC SERVICES, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James W. Crownover Management For For 1b Elect Director William J. Flynn Management For For 1c Elect Director Michael Larson Management For For 1d Elect Director Nolan Lehmann Management For For 1e Elect Director W. Lee Nutter Management For For 1f Elect Director Ramon A. Rodriguez Management For For 1g Elect Director Donald W. Slager Management For For 1h Elect Director Allan C. Sorensen Management For For 1i Elect Director John M. Trani Management For For 1j Elect Director Michael W. Wickham Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For SAFEWAY INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SWY Security ID:786514208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet E. Grove Management For For 1b Elect Director Mohan Gyani Management For For 1c Elect Director Frank C. Herringer Management For For 1d Elect Director George J. Morrow Management For For 1e Elect Director Kenneth W. Oder Management For For 1f Elect Director T. Gary Rogers Management For For 1g Elect Director Arun Sarin Management For For 1h Elect Director William Y. Tauscher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SPECTRA ENERGY CORP Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Esrey Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Dennis R. Hendrix Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against SYSCO CORPORATION Meeting Date:NOV 14, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:SYY Security ID:871829107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jonathan Golden Management For Against 1b Elect Director Joseph A. Hafner, Jr. Management For For 1c Elect Director Nancy S. Newcomb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Henrique De Castro Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Mary N. Dillon Management For For 1f Elect Director James A. Johnson Management For Against 1g Elect Director Mary E. Minnick Management For For 1h Elect Director Anne M. Mulcahy Management For Against 1i Elect Director Derica W. Rice Management For For 1j Elect Director Gregg W. Steinhafel Management For For 1k Elect Director John G. Stumpf Management For For 1l Elect Director Solomon D. Trujillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Report on Electronics Recycling and Preventing E-Waste Export Shareholder Against Against TECO ENERGY, INC. Meeting Date:MAY 01, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:TE Security ID:872375100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Ramil Management For For 1.2 Elect Director Tom L. Rankin Management For For 1.3 Elect Director William D. Rockford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against Against TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 18, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, JR. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Pamela H. Patsley Management For For 1f Elect Director Robert E. Sanchez Management For For 1g Elect Director Wayne R. Sanders Management For For 1h Elect Director Ruth J. Simmons Management For For 1i Elect Director Richard K. Templeton Management For For 1j Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE BOEING COMPANY Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Submit SERP to Shareholder Vote Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 09, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angela F. Braly Management For For 1.2 Elect Director Kenneth I. Chenault Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director Susan Desmond-Hellmann Management For For 1.5 Elect Director Robert A. McDonald Management For For 1.6 Elect Director W. James McNerney, Jr. Management For For 1.7 Elect Director Johnathan A. Rodgers Management For For 1.8 Elect Director Margaret C. Whitman Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 1.10 Elect Director Patricia A. Woertz Management For For 1.11 Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For THE SOUTHERN COMPANY Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Electi Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director H. William Habermeyer, Jr. Management For For 1g Elect Director Veronica M. Hagen Management For For 1h Elect Director Warren A. Hood, Jr. Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director Dale E. Klein Management For For 1k Elect Director William G. Smith, Jr. Management For For 1l Elect Director Steven R. Specker Management For For 1m Elect Director E. Jenner Wood, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Alter Mandatory Retirement Policy for Directors Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Reduce Supermajority Vote Requirement Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TOTAL SA Meeting Date:MAY 17, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:FP Security ID:89151E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Reelect Thierry Desmarest as Director Management For For 6 Reelect Gunnar Brock as Director Management For For 7 Reelect Gerard Lamarche as Director Management For For 8 Elect Charles Keller and Philippe Marchandise as Representative of Employee Shareholders to the Board Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Management For For 10 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Management For Against 11 Approve Employee Stock Purchase Plan Management For For 12 Approve the Establishment of an Independent Ethics Committee Shareholder Against Against 13 Approve to Link Remuneration to Positive Safety Indicators Shareholder Against Against 14 Acquire the Diversity Label Shareholder Against Against 15 Approve Nomination of Employees Representative to the Remuneration Committee Shareholder Against Against 16 Allow Loyalty Dividends to Long-Term Registered Shareholders Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against For 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For Against 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against For 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against For 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For Against 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For Against 1b Elect Director Michael J. Burns Management For For 1c Elect Director D. Scott Davis Management For For 1d Elect Director Stuart E. Eizenstat Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director William R. Johnson Management For For 1g Elect Director Candace Kendle Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Rudy H. P. Markham Management For For 1j Elect Director Clark T. Randt, Jr. Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Ratify Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard L. Carrion Management For For 1.2 Elect Director Melanie L. Healey Management For For 1.3 Elect Director M. Frances Keeth Management For For 1.4 Elect Director Robert W. Lane Management For For 1.5 Elect Director Lowell C. McAdam Management For For 1.6 Elect Director Sandra O. Moose Management For For 1.7 Elect Director Joseph Neubauer Management For Against 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Clarence Otis, Jr. Management For For 1.10 Elect Director Hugh B. Price Management For For 1.11 Elect Director Rodney E. Slater Management For For 1.12 Elect Director Kathryn A. Tesija Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Commit to Wireless Network Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For 8 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 9 Amend Articles/Bylaws/Charter- Call Special Meetings Shareholder Against For 10 Provide Right to Act by Written Consent Shareholder Against For WASTE MANAGEMENT, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:WM Security ID:94106L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Bradbury H. Anderson Management For For 1b Elect Director Frank M. Clark, Jr. Management For For 1c Elect Director Patrick W. Gross Management For Against 1d Elect Director Victoria M. Holt Management For For 1e Elect Director John C. Pope Management For For 1f Elect Director W. Robert Reum Management For For 1g Elect Director David P. Steiner Management For For 1h Elect Director Thomas H. Weidemeyer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against 5 Report on Political Contributions Shareholder Against For 6 Adopt Compensation Benchmarking Policy Shareholder Against Against WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For Against 1h Elect Director Cynthia H. Milligan Management For Against 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against Franklin Convertible Securities Fund NIELSEN HOLDINGS N.V. Meeting Date:MAY 07, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:NLSN Security ID:N63218106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3a Elect Director David L. Calhoun Management For For 3b Elect Director James A. Attwood, Jr. Management For For 3c Elect Director Richard J. Bressler Management For For 3d Elect Director Patrick Healy Management For For 3e Elect Director Karen M. Hoguet Management For For 3f Elect Director James M. Kilts Management For For 3g Elect Director Alexander Navab Management For For 3h Elect Director Robert Pozen Management For For 3i Elect Director Vivek Ranadive Management For Against 3j Elect Director Robert Reid Management For For 3k Elect Director Javier G. Teruel Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Appoint Ernst and Young Accountants LLP to Audit the Dutch Statutory Annual Accounts Management For For 6 Amend Omnibus Stock Plan Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Advisory Vote to Approve Remuneration of Executives Management For For Franklin Equity Income Fund 3M COMPANY Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda G. Alvarado Management For For 1b Elect Director Vance D. Coffman Management For For 1c Elect Director Michael L. Eskew Management For For 1d Elect Director W. James Farrell Management For For 1e Elect Director Herbert L. Henkel Management For For 1f Elect Director Muhtar Kent Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director Robert S. Morrison Management For For 1i Elect Director Aulana L. Peters Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Robert J. Ulrich Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against Against 5 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against ABBOTT LABORATORIES Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Label and Eliminate GMO Ingredients in Products Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 9 Pro-rata Vesting of Equity Awards Shareholder Against Against ABBVIE INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Edward J. Rapp Management For For 1.3 Elect Director Roy S. Roberts Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For AFLAC INCORPORATED Meeting Date:MAY 06, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director E. Stephen Purdom Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director David Gary Thompson Management For For 1n Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AMERICAN ELECTRIC POWER COMPANY, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:AEP Security ID:025537101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas K. Akins Management For For 1.2 Elect Director David J. Anderson Management For For 1.3 Elect Director Ralph D. Crosby, Jr. Management For For 1.4 Elect Director Linda A. Goodspeed Management For For 1.5 Elect Director Thomas E. Hoaglin Management For For 1.6 Elect Director Sandra Beach Lin Management For For 1.7 Elect Director Michael G. Morris Management For For 1.8 Elect Director Richard C. Notebaert Management For For 1.9 Elect Director Lionel L. Nowell, III Management For For 1.10 Elect Director Stephen S. Rasmussen Management For For 1.11 Elect Director Oliver G. Richard, III Management For For 1.12 Elect Director Richard L. Sandor Management For For 1.13 Elect Director Sara Martinez Tucker Management For For 1.14 Elect Director John F. Turner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against ANALOG DEVICES, INC. Meeting Date:MAR 13, 2013 Record Date:JAN 11, 2013 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Jerald G. Fishman Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director John C. Hodgson Management For For 1e Elect Director Yves-Andre Istel Management For For 1f Elect Director Neil Novich Management For For 1g Elect Director F. Grant Saviers Management For For 1h Elect Director Paul J. Severino Management For For 1i Elect Director Kenton J. Sicchitano Management For For 1j Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For AT&T INC. Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Gilbert F. Amelio Management For For 1.3 Elect Director Reuben V. Anderson Management For For 1.4 Elect Director James H. Blanchard Management For For 1.5 Elect Director Jaime Chico Pardo Management For For 1.6 Elect Director Scott T. Ford Management For For 1.7 Elect Director James P. Kelly Management For For 1.8 Elect Director Jon C. Madonna Management For For 1.9 Elect Director Michael B. McCallister Management For For 1.10 Elect Director John B. McCoy Management For For 1.11 Elect Director Joyce M. Roche Management For For 1.12 Elect Director Matthew K. Rose Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Stock Purchase and Deferral Plan Management For For 5 Report on Political Contributions Shareholder Against Against 6 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For BANK OF AMERICA CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon L. Allen Management For For 1.2 Elect Director Susan S. Bies Management For For 1.3 Elect Director Jack O. Bovender, Jr. Management For For 1.4 Elect Director Frank P. Bramble, Sr. Management For For 1.5 Elect Director Arnold W. Donald Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director Charles O. Holliday, Jr. Management For For 1.8 Elect Director Linda P. Hudson Management For For 1.9 Elect Director Monica C. Lozano Management For For 1.10 Elect Director Thomas J. May Management For For 1.11 Elect Director Brian T. Moynihan Management For For 1.12 Elect Director Lionel L. Nowell, III Management For For 1.13 Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against Against 6 Amend Bylaw to Limit Multiple Board Service Shareholder Against Against 7 Report on Feasibility of Prohibiting Political Contributions Shareholder Against Against 8 Review Fair Housing and Fair Lending Compliance Shareholder Against Against BHP BILLITON LIMITED Meeting Date:NOV 29, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:BHP Security ID:088606108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept the Financial Statements and Statutory Reports for BHP Billiton Ltd and BHP Billiton Plc Management For For 2 Elect Pat Davies as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 3 Elect Malcolm Broomhead as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 4 Elect John Buchanan as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 5 Elect Carlos Cordeiro as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 6 Elect David Crawford as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 7 Elect Carolyn Hewson as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 8 Elect Marius Kloppers as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 9 Elect Lindsay Maxsted as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 10 Elect Wayne Murdy as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 11 Elect Keith Rumble as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 12 Elect John Schubert as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 13 Elect Shriti Vadera as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 14 Elect Jac Nasser as Director of BHP Billiton Ltd and BHP Billiton Plc Management For For 15 Appoint KPMG Audit Plc as Auditor of BHP Billiton Plc Management For For 16 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 17 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 18 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc Management For For 19 Approve the Remuneration Report Management For For 20 Approve the Grant of Long Term Incentive Performance Shares to Marius Kloppers, Executive Director of the Company Management For For BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BP PLC Meeting Date:APR 11, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:055622104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against CISCO SYSTEMS, INC. Meeting Date:NOV 15, 2012 Record Date:SEP 17, 2012 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director Marc Benioff Management For For 1c Elect Director M. Michele Burns Management For For 1d Elect Director Michael D. Capellas Management For For 1e Elect Director Larry R. Carter Management For For 1f Elect Director John T. Chambers Management For For 1g Elect Director Brian L. Halla Management For For 1h Elect Director John L. Hennessy Management For Against 1i Elect Director Kristina M. Johnson Management For For 1j Elect Director Richard M. Kovacevich Management For For 1k Elect Director Roderick C. McGeary Management For For 1l Elect Director Arun Sarin Management For For 1m Elect Director Steven M. West Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Eliminating Conflict Minerals from Supply Chain Shareholder Against Against COMCAST CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For Withhold 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Joseph J. Collins Management For For 1.4 Elect Director J. Michael Cook Management For For 1.5 Elect Director Gerald L. Hassell Management For For 1.6 Elect Director Jeffrey A. Honickman Management For For 1.7 Elect Director Eduardo G. Mestre Management For For 1.8 Elect Director Brian L. Roberts Management For For 1.9 Elect Director Ralph J. Roberts Management For For 1.10 Elect Director Johnathan A. Rodgers Management For For 1.11 Elect Director Judith Rodin Management For Withhold 2 Ratify Auditors Management For For 3 Pro-rata Vesting of Equity Awards Shareholder Against For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For CUMMINS INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Carl Ware Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Robert J. Bernhard Management For For 8 Elect Director Franklin R. Chang Diaz Management For For 9 Elect Director Stephen B. Dobbs Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Require Independent Board Chairman Shareholder Against Against DIAGEO PLC Meeting Date:OCT 17, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:DGEL Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies of Abersoch as Director Management For For 7 Re-elect Betsy Holden as Director Management For For 8 Re-elect Dr Franz Humer as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Philip Scott as Director Management For For 11 Re-elect Todd Stitzer as Director Management For For 12 Re-elect Paul Walsh as Director Management For For 13 Elect Ho KwonPing as Director Management For For 14 Elect Ivan Menezes as Director Management For For 15 Reappoint KPMG Audit plc as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DUKE ENERGY CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Barnet, III Management For For 1.2 Elect Director G. Alex Bernhardt, Sr. Management For For 1.3 Elect Director Michael G. Browning Management For For 1.4 Elect Director Harris E. DeLoach, Jr. Management For For 1.5 Elect Director Daniel R. DiMicco Management For Withhold 1.6 Elect Director John H. Forsgren Management For Withhold 1.7 Elect Director Ann Maynard Gray Management For Withhold 1.8 Elect Director James H. Hance, Jr. Management For Withhold 1.9 Elect Director John T. Herron Management For For 1.10 Elect Director James B. Hyler, Jr. Management For For 1.11 Elect Director E. Marie McKee Management For For 1.12 Elect Director E. James Reinsch Management For For 1.13 Elect Director James T. Rhodes Management For For 1.14 Elect Director James E. Rogers Management For For 1.15 Elect Director Carlos A. Saladrigas Management For For 1.16 Elect Director Philip R. Sharp Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:DD Security ID:263534109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lamberto Andreotti Management For For 1b Elect Director Richard H. Brown Management For For 1c Elect Director Robert A. Brown Management For For 1d Elect Director Bertrand P. Collomb Management For For 1e Elect Director Curtis J. Crawford Management For For 1f Elect Director Alexander M. Cutler Management For For 1g Elect Director Eleuthere I. Du Pont Management For For 1h Elect Director Marillyn A. Hewson Management For For 1i Elect Director Lois D. Juliber Management For For 1j Elect Director Ellen J. Kullman Management For For 1k Elect Director Lee M. Thomas Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Report on Genetically Engineered Seed Shareholder Against Against 7 Report on Pay Disparity Shareholder Against Against EMERSON ELECTRIC CO. Meeting Date:FEB 05, 2013 Record Date:NOV 27, 2012 Meeting Type:ANNUAL Ticker:EMR Security ID:291011104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. A. H. Boersig Management For For 1.2 Elect Director J. B. Bolten Management For For 1.3 Elect Director M. S. Levatich Management For For 1.4 Elect Director R. L. Stephenson Management For Withhold 1.5 Elect Director A.A. Busch, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Declassify the Board of Directors Management For For 5 Report on Sustainability Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against GENERAL ELECTRIC COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Ralph S. Larsen Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director James J. Mulva Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Cessation of All Stock Options and Bonuses Shareholder Against Against 21 Establish Term Limits for Directors Shareholder Against Against 22 Require Independent Board Chairman Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Stock Retention/Holding Period Shareholder Against Against 25 Require More Director Nominations Than Open Seats Shareholder Against Against GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 07, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Thomas D. Hyde Management For For 1.6 Elect Director James A. Mitchell Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 22, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Gordon M. Bethune Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For Against 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against For INTEL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director James D. Plummer Management For For 1g Elect Director David S. Pottruck Management For For 1h Elect Director Frank D. Yeary Management For For 1i Elect Director David B. Yoffie Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 25, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas G. Duncan Management For For 2 Elect Director Francesca M. Edwardson Management For For 3 Elect Director Wayne Garrison Management For For 4 Elect Director Sharilyn S. Gasaway Management For For 5 Elect Director Gary C. George Management For For 6 Elect Director Bryan Hunt Management For Against 7 Elect Director Coleman H. Peterson Management For For 8 Elect Director John N. Roberts III Management For For 9 Elect Director James L. Robo Management For For 10 Elect Director Kirk Thompson Management For For 11 Elect Director John A. White Management For For 12 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Sue Coleman Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Ian E.L. Davis Management For For 1.4 Elect Director Alex Gorsky Management For For 1.5 Elect Director Michael M.E. Johns Management For For 1.6 Elect Director Susan L. Lindquist Management For For 1.7 Elect Director Anne M. Mulcahy Management For Against 1.8 Elect Director Leo F. Mullin Management For For 1.9 Elect Director William D. Perez Management For For 1.10 Elect Director Charles Prince Management For Against 1.11 Elect Director A. Eugene Washington Management For For 1.12 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JPMORGAN CHASE & CO. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Bell Management For For 1b Elect Director Crandall C.Bowles Management For For 1c Elect Director Stephen B. Burke Management For For 1d Elect Director David M. Cote Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Ellen V. Futter Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Stock Retention/Holding Period Shareholder Against Against 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 9 Report on Lobbying Payments and Policy Shareholder Against Against KELLOGG COMPANY Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:K Security ID:487836108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gordon Gund Management For For 1.2 Elect Director Mary Laschinger Management For For 1.3 Elect Director Ann McLaughlin Korologos Management For For 1.4 Elect Director Cynthia Milligan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Declassify the Board of Directors Shareholder Against For L BRANDS, INC. Meeting Date:MAY 23, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:LTD Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis S. Hersch Management For For 1.2 Elect Director David T. Kollat Management For For 1.3 Elect Director William R. Loomis, Jr. Management For For 1.4 Elect Director Leslie H. Wexner Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Pro-rata Vesting of Equity Plans Shareholder Against Against LOWE'S COMPANIES, INC. Meeting Date:MAY 31, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director Peter C. Browning Management For Withhold 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Dawn E. Hudson Management For For 1.7 Elect Director Robert L. Johnson Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Richard K. Lochridge Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wisemen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zachary W. Carter Management For For 1b Elect Director Oscar Fanjul Management For For 1c Elect Director Daniel S. Glaser Management For For 1d Elect Director H. Edward Hanway Management For For 1e Elect Director Lord Lang Management For For 1f Elect Director Elaine La Roche Management For For 1g Elect Director Steven A. Mills Management For For 1h Elect Director Bruce P. Nolop Management For For 1i Elect Director Marc D. Oken Management For For 1j Elect Director Morton O. Schapiro Management For For 1k Elect Director Adele Simmons Management For For 1l Elect Director Lloyd M. Yates Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MCDONALD'S CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter E. Massey Management For For 1b Elect Director John W. Rogers, Jr. Management For For 1c Elect Director Roger W. Stone Management For For 1d Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Pay Disparity Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Human Rights Risk Assessment Process Shareholder Against Against 7 Report on Nutrition Initiatives and Childhood Obesity Concerns Shareholder Against Against MEAD JOHNSON NUTRITION COMPANY Meeting Date:APR 30, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MJN Security ID:582839106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven M. Altschuler Management For For 1b Elect Director Howard B. Bernick Management For For 1c Elect Director Kimberly A. Casiano Management For For 1d Elect Director Anna C. Catalano Management For For 1e Elect Director Celeste A. Clark Management For For 1f Elect Director James M. Cornelius Management For For 1g Elect Director Stephen W. Golsby Management For For 1h Elect Director Peter Kasper Jakobsen Management For For 1i Elect Director Peter G. Ratcliffe Management For For 1j Elect Director Elliott Sigal Management For For 1k Elect Director Robert S. Singer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For METLIFE, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director R. Glenn Hubbard Management For For 1.2 Elect Director Steven A. Kandarian Management For For 1.3 Elect Director John M. Keane Management For For 1.4 Elect Director Alfred F. Kelly, Jr. Management For For 1.5 Elect Director James M. Kilts Management For For 1.6 Elect Director Catherine R. Kinney Management For For 1.7 Elect Director Hugh B. Price Management For For 1.8 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 17, 2012 Record Date:JUN 22, 2012 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Albert J. Hugo-Martinez Management For For 1.3 Elect Director L.B. Day Management For For 1.4 Elect Director Matthew W. Chapman Management For For 1.5 Elect Director Wade F. Meyercord Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Approve Conversion of Securities Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 28, 2012 Record Date:SEP 14, 2012 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Maria M. Klawe Management For For 5 Elect Director Stephen J. Luczo Management For For 6 Elect Director David F. Marquardt Management For For 7 Elect Director Charles H. Noski Management For For 8 Elect Director Helmut Panke Management For For 9 Elect Director John W. Thompson Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Approve Qualified Employee Stock Purchase Plan Management For For 12 Ratify Auditors Management For For 13 Provide for Cumulative Voting Shareholder Against Against NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against PAYCHEX, INC. Meeting Date:OCT 23, 2012 Record Date:AUG 24, 2012 Meeting Type:ANNUAL Ticker:PAYX Security ID:704326107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director B. Thomas Golisano Management For For 1b Elect Director Joseph G. Doody Management For For 1c Elect Director David J. S. Flaschen Management For For 1d Elect Director Phillip Horsley Management For For 1e Elect Director Grant M. Inman Management For For 1f Elect Director Pamela A. Joseph Management For For 1g Elect Director Martin Mucci Management For For 1h Elect Director Joseph M. Tucci Management For For 1i Elect Director Joseph M. Velli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEOPLE'S UNITED FINANCIAL, INC. Meeting Date:APR 18, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:PBCT Security ID:712704105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin T. Bottomley Management For Withhold 1.2 Elect Director John K. Dwight Management For For 1.3 Elect Director Janet M. Hansen Management For For 1.4 Elect Director Mark W. Richards Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For PG&E CORPORATION Meeting Date:MAY 06, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PCG Security ID:69331C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Andrews Management For For 1.2 Elect Director Lewis Chew Management For For 1.3 Elect Director C. Lee Cox Management For For 1.4 Elect Director Anthony F. Earley, Jr. Management For For 1.5 Elect Director Fred J. Fowler Management For For 1.6 Elect Director Maryellen C. Herringer Management For For 1.7 Elect Director Roger H. Kimmel Management For For 1.8 Elect Director Richard A. Meserve Management For For 1.9 Elect Director Forrest E. Miller Management For For 1.10 Elect Director Rosendo G. Parra Management For For 1.11 Elect Director Barbara L. Rambo Management For For 1.12 Elect Director Barry Lawson Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against QBE INSURANCE GROUP LTD. Meeting Date:MAR 27, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:QBE Security ID:Q78063114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Approve the Grant of Up to 162,493 Conditional Rights to Frank O'Halloran, Former Group Chief Executive Officer Management For For 4 Approve the Payment of a Retirement Allowance of A$2.34 Million to Frank O'Halloran, Former Group Chief Executive Officer Management For For 5 Approve the Grant of 90,000 Conditional Rights to John Neal, Group Chief Executive Officer of the Company Management For For 6 Approve the Grant of Up to 68,127 Conditional Rights to John Neal, Group Chief Executive Officer Management For For 7 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 8 Elect John Graf as a Director Management For For 9a Elect Duncan Boyle as a Director Management For For 9b Elect John Green as a Director Management For For REPUBLIC SERVICES, INC. Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:RSG Security ID:760759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James W. Crownover Management For For 1b Elect Director William J. Flynn Management For For 1c Elect Director Michael Larson Management For For 1d Elect Director Nolan Lehmann Management For For 1e Elect Director W. Lee Nutter Management For For 1f Elect Director Ramon A. Rodriguez Management For For 1g Elect Director Donald W. Slager Management For For 1h Elect Director Allan C. Sorensen Management For For 1i Elect Director John M. Trani Management For For 1j Elect Director Michael W. Wickham Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt a Policy in which the Company will not Make or Promise to Make Any Death Benefit Payments to Senior Executives Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against RIO TINTO PLC Meeting Date:APR 18, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:RIO Security ID:767204100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Robert Brown as Director Management For For 4 Re-elect Vivienne Cox as Director Management For For 5 Re-elect Jan du Plessis as Director Management For For 6 Re-elect Guy Elliott as Director Management For For 7 Re-elect Michael Fitzpatrick as Director Management For For 8 Re-elect Ann Godbehere as Director Management For For 9 Re-elect Richard Goodmanson as Director Management For For 10 Re-elect Lord Kerr as Director Management For For 11 Re-elect Chris Lynch as Director Management For For 12 Re-elect Paul Tellier as Director Management For For 13 Re-elect John Varley as Director Management For For 14 Re-elect Sam Walsh as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Approve Performance Share Plan Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 21, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Josef Ackermann as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Simon Henry as Director Management For For 6 Re-elect Charles Holliday as Director Management For For 7 Re-elect Gerard Kleisterlee as Director Management For For 8 Re-elect Jorma Ollila as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Peter Voser as Director Management For For 12 Re-elect Hans Wijers as Director Management For For 13 Elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise EU Political Donations and Expenditure Management For For SANOFI Meeting Date:MAY 03, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.77 per Share Management For For 4 Elect Fabienne Lecorvaisier as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.3 Billion Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 520 Million Management For For 8 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 9 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 10 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management For For 11 Approve Employee Stock Purchase Plan Management For For 12 Authorize up to 0.2 Percent of Issued Capital for Use in Grants of Restricted Shares in Substitution for Discount under Capital Increases for Employee Stock Purchase Plans Management For For 13 Authorize up to 0.7 Percent of Issued Capital for Use in Stock Option Plan Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For SPECTRA ENERGY CORP Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Esrey Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Austin A. Adams Management For For 1d Elect Director Joseph Alvarado Management For For 1e Elect Director Pamela L. Carter Management For For 1f Elect Director F. Anthony Comper Management For For 1g Elect Director Peter B. Hamilton Management For For 1h Elect Director Dennis R. Hendrix Management For For 1i Elect Director Michael McShane Management For For 1j Elect Director Michael G. Morris Management For For 1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Report on Methane Emissions Shareholder Against Against T. ROWE PRICE GROUP, INC. Meeting Date:APR 23, 2013 Record Date:FEB 21, 2013 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Edward C. Bernard Management For For 1b Elect Director James T. Brady Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director Donald B. Hebb, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director James A.C. Kennedy Management For For 1g Elect Director Robert F. MacLellan Management For For 1h Elect Director Brian C. Rogers Management For For 1i Elect Director Alfred Sommer Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Henrique De Castro Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Mary N. Dillon Management For For 1f Elect Director James A. Johnson Management For Against 1g Elect Director Mary E. Minnick Management For For 1h Elect Director Anne M. Mulcahy Management For Against 1i Elect Director Derica W. Rice Management For For 1j Elect Director Gregg W. Steinhafel Management For For 1k Elect Director John G. Stumpf Management For For 1l Elect Director Solomon D. Trujillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Report on Electronics Recycling and Preventing E-Waste Export Shareholder Against Against THE BOEING COMPANY Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BA Security ID:097023105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David L. Calhoun Management For For 1b Elect Director Arthur D. Collins, Jr. Management For For 1c Elect Director Linda Z. Cook Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Edmund P. Giambastiani, Jr. Management For For 1f Elect Director Lawrence W. Kellner Management For For 1g Elect Director Edward M. Liddy Management For For 1h Elect Director W. James McNerney, Jr. Management For For 1i Elect Director Susan C. Schwab Management For For 1j Elect Director Ronald A. Williams Management For For 1k Elect Director Mike S. Zafirovski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Submit SERP to Shareholder Vote Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For THE COCA-COLA COMPANY Meeting Date:JUL 10, 2012 Record Date:MAY 21, 2012 Meeting Type:SPECIAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Split Management For For THE COCA-COLA COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For Against 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Richard M. Daley Management For For 1.5 Elect Director Barry Diller Management For Against 1.6 Elect Director Helene D. Gayle Management For For 1.7 Elect Director Evan G. Greenberg Management For For 1.8 Elect Director Alexis M. Herman Management For For 1.9 Elect Director Muhtar Kent Management For For 1.10 Elect Director Robert A. Kotick Management For For 1.11 Elect Director Maria Elena Lagomasino Management For For 1.12 Elect Director Donald F. McHenry Management For For 1.13 Elect Director Sam Nunn Management For For 1.14 Elect Director James D. Robinson, III Management For For 1.15 Elect Director Peter V. Ueberroth Management For For 1.16 Elect Director Jacob Wallenberg Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Establish Board Committee on Human Rights Shareholder Against Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 09, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angela F. Braly Management For For 1.2 Elect Director Kenneth I. Chenault Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director Susan Desmond-Hellmann Management For For 1.5 Elect Director Robert A. McDonald Management For For 1.6 Elect Director W. James McNerney, Jr. Management For For 1.7 Elect Director Johnathan A. Rodgers Management For For 1.8 Elect Director Margaret C. Whitman Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 1.10 Elect Director Patricia A. Woertz Management For For 1.11 Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For Against 1b Elect Director Michael J. Burns Management For For 1c Elect Director D. Scott Davis Management For For 1d Elect Director Stuart E. Eizenstat Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director William R. Johnson Management For For 1g Elect Director Candace Kendle Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Rudy H. P. Markham Management For For 1j Elect Director Clark T. Randt, Jr. Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Ratify Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For VODAFONE GROUP PLC Meeting Date:JUL 24, 2012 Record Date:JUN 01, 2012 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Re-elect Nick Land as Director Management For For 10 Re-elect Anne Lauvergeon as Director Management For For 11 Re-elect Luc Vandevelde as Director Management For For 12 Re-elect Anthony Watson as Director Management For For 13 Re-elect Philip Yea as Director Management For For 14 Approve Final Dividend Management For For 15 Approve Remuneration Report Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For Against 1h Elect Director Cynthia H. Milligan Management For Against 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against Franklin Floating Rate Daily Access Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Limited Maturity U.S. Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Low Duration Total Return Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Real Return Fund ALCOA INC. Meeting Date:MAY 03, 2013 Record Date:FEB 04, 2013 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur D. Collins, Jr. Management For For 1.2 Elect Director Michael G. Morris Management For For 1.3 Elect Director E. Stanley O'Neal Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Provide Right to Call Special Meeting Management For For ALPHA NATURAL RESOURCES, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ANR Security ID:02076X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin S. Crutchfield Management For For 1.2 Elect Director Angelo C. Brisimitzakis Management For For 1.3 Elect Director William J. Crowley, Jr. Management For For 1.4 Elect Director E. Linn Draper, Jr. Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Deborah M. Fretz Management For For 1.7 Elect Director P. Michael Giftos Management For For 1.8 Elect Director L. Patrick Hassey Management For For 1.9 Elect Director Joel Richards, III Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Report on Appalachian Mining Environmental and Health Hazard Reduction Efforts Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against BARRICK GOLD CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABX Security ID:067901108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard L. Beck Management For For 1.2 Elect Director William D. Birchall Management For For 1.3 Elect Director Donald J. Carty Management For For 1.4 Elect Director Gustavo Cisneros Management For For 1.5 Elect Director Robert M. Franklin Management For For 1.6 Elect Director J. Brett Harvey Management For For 1.7 Elect Director Dambisa Moyo Management For For 1.8 Elect Director Brian Mulroney Management For For 1.9 Elect Director Anthony Munk Management For For 1.10 Elect Director Peter Munk Management For For 1.11 Elect Director Steven J. Shapiro Management For For 1.12 Elect Director Jamie C. Sokalsky Management For For 1.13 Elect Director John L. Thornton Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For For 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against HALLIBURTON COMPANY Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:HAL Security ID:406216101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan M. Bennett Management For For 1.2 Elect Director James R. Boyd Management For For 1.3 Elect Director Milton Carroll Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Murry S. Gerber Management For For 1.6 Elect Director Jose C. Grubisich Management For For 1.7 Elect Director Abdallah S. Jum'ah Management For For 1.8 Elect Director David J. Lesar Management For For 1.9 Elect Director Robert A. Malone Management For For 1.10 Elect Director J. Landis Martin Management For Against 1.11 Elect Director Debra L. Reed Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Human Rights Risk Assessment Process Shareholder Against Against MARATHON PETROLEUM CORPORATION Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Evan Bayh Management For For 1.2 Elect Director William L. Davis Management For For 1.3 Elect Director Thomas J. Usher Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Ben A. Guill Management For For 1D Elect Director David D. Harrison Management For For 1E Elect Director Roger L. Jarvis Management For For 1F Elect Director Eric L. Mattson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For NOBLE ENERGY, INC. Meeting Date:APR 23, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey L. Berenson Management For For 1.2 Elect Director Michael A. Cawley Management For For 1.3 Elect Director Edward F. Cox Management For For 1.4 Elect Director Charles D. Davidson Management For For 1.5 Elect Director Thomas J. Edelman Management For For 1.6 Elect Director Eric P. Grubman Management For For 1.7 Elect Director Kirby L. Hedrick Management For For 1.8 Elect Director Scott D. Urban Management For For 1.9 Elect Director William T. Van Kleef Management For For 1.10 Elect Director Molly K. Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For For 6 Amend Bylaws to Change Certain Provisions Management For For NUCOR CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director Clayton C. Daley, Jr. Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John J. Ferriola Management For For 1.5 Elect Director Harvey B. Gantt Management For For 1.6 Elect Director Victoria F. Haynes Management For For 1.7 Elect Director Bernard L. Kasriel Management For For 1.8 Elect Director Christopher J. Kearney Management For For 1.9 Elect Director Raymond J. Milchovich Management For For 1.10 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation Management For For 5 Reduce Supermajority Vote Requirement for Amendments to the Bylaws Management For For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Edward P. Djerejian Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Ray R. Irani Management For For 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Aziz D. Syriani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For POTASH CORPORATION OF SASKATCHEWAN INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:POT Security ID:73755L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher M. Burley Management For For 1.2 Elect Director Donald G. Chynoweth Management For For 1.3 Elect Director Daniel Clauw Management For For 1.4 Elect Director William J. Doyle Management For For 1.5 Elect Director John W. Estey Management For For 1.6 Elect Director Gerald W. Grandey Management For For 1.7 Elect Director C. Steven Hoffman Management For For 1.8 Elect Director Dallas J. Howe Management For For 1.9 Elect Director Alice D. Laberge Management For For 1.10 Elect Director Keith G. Martell Management For For 1.11 Elect Director Jeffrey J. McCaig Management For For 1.12 Elect Director Mary Mogford Management For For 1.13 Elect Director Elena Viyella de Paliza Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Approve 2013 Performance Option Plan Management For For 4 Advisory Vote on Executive Compensation Approach Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For SOUTHWESTERN ENERGY COMPANY Meeting Date:MAY 21, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:SWN Security ID:845467109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Gass Management For For 1.2 Elect Director Catherine A. Kehr Management For For 1.3 Elect Director Greg D. Kerley Management For For 1.4 Elect Director Harold M. Korell Management For For 1.5 Elect Director Vello A. Kuuskraa Management For For 1.6 Elect Director Kenneth R. Mourton Management For For 1.7 Elect Director Steven L. Mueller Management For For 1.8 Elect Director Elliott Pew Management For For 1.9 Elect Director Alan H. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For UNITED STATES STEEL CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:X Security ID:912909108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan O. Dinges Management For Against 1.2 Elect Director John G. Drosdick Management For Against 1.3 Elect Director John J. Engel Management For Against 1.4 Elect Director Charles R. Lee Management For Against 1.5 Elect Director Thomas W. LaSorda Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For WEATHERFORD INTERNATIONAL LTD. Meeting Date:JUN 20, 2013 Record Date:MAY 30, 2013 Meeting Type:ANNUAL Ticker:WFT Security ID:H27013103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For Against 3a Relect Bernard J. Duroc-Danner as Director Management For For 3b Reelect Nicholas F. Brady as Director Management For For 3c Reelect David J. Butters as Director Management For For 3d Reelect John D. Gass as Director Management For For 3e Reelect Francis S. Kalman as Director Management For For 3f Reelect William E. Macaulay as Director Management For For 3g Reelect Robert K. Moses, Jr. as Director Management For For 3h Reelect Guillermo Ortiz as Director Management For For 3i Reelect Emyr Jones Parry as Director Management For For 3j Reelect Robert A. Rayne as Director Management For For 4 Ratify Auditors Management For For 5 Authorize Capital Increase for Future Acquisitions Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Total Return Fund GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel F. Akerson Management For For 1b Elect Director David Bonderman Management For Against 1c Elect Director Erroll B. Davis, Jr. Management For For 1d Elect Director Stephen J. Girsky Management For For 1e Elect Director E. Neville Isdell Management For For 1f Elect Director Robert D. Krebs Management For For 1g Elect Director Kathryn V. Marinello Management For For 1h Elect Director Michael G. Mullen Management For For 1i Elect Director James J. Mulva Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Thomas M. Schoewe Management For For 1l Elect Director Theodore M. Solso Management For For 1m Elect Director Carol M. Stephenson Management For For 1n Elect Director Cynthia A. Telles Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Investors Securities Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
